UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1373



JIMMY HALL,

                                              Plaintiff - Appellant,

          versus


PRINCE GEORGE'S COUNTY, MARYLAND,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
01-2909-DKC)


Submitted:    June 19, 2003                 Decided:   June 25, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Hall, Appellant Pro Se.   Sean Daniel Wallace, Rhonda Lee
Weaver, COUNTY ATTORNEY’S OFFICE, Upper Marlboro, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Jimmy Hall appeals the district court’s order denying relief

on his housing discrimination action.        We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.        See Hall v. Prince George’s

County, No. CA-01-2909-DKC (D. Md. Mar. 4, 2003). We dispense with

oral    argument   because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  AFFIRMED




                                     2